Per Curiam. Jerry Schalk, by his attorney, Teri Swicegood, has filed a motion for rule on the clerk. His attorney admits that the transcript was tendered late due to an error on her part.  We find such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). The motion for rule on the clerk is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.